Title: From Thomas Jefferson to José Ignacio de Viar, 27 October 1790
From: Jefferson, Thomas
To: Viar, José (Joseph) Ignacio de



Sir
Monticello Octob. 27. 1790.

I am honoured here by the reciept of your favor of the 7th. instant, covering a letter to me from the Governor of East Florida  wherein he informs me that he has recieved the King’s orders not to permit, under any pretext, that persons sold in slavery in the United states introduce themselves, as free, into the province of East Florida. I am happy that this grievance, which had been a subject of great complaint from the citizens of Georgia, is to be removed, and that we have therein a proof as well of the general principles of justice which form the basis of his majesty’s character and administration, as of his disposition to meet us in the cultivation of that mutual friendship and union of interests which would be the happiness of both countries, and is the sincere wish of ours. I have the honour to be with sentiments of the most perfect respect & esteem, Sir, Your most obedient and most humble servant,

Th: Jefferson

